STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 1, 2016
               Plaintiff-Appellee,

v                                                                   No. 327063
                                                                    Wayne Circuit Court
HAROLD LAMONT WALKER,                                               LC No. 14-007222-01-FH

               Defendant-Appellant.


Before: FORT HOOD, P.J., and GLEICHER and O’BRIEN, JJ.

PER CURIAM.

        Defendant, Harold Lamont Walker, was convicted by a jury of felon in possession of a
firearm (felon-in-possession), MCL 750.224f, carrying a concealed weapon (CCW), MCL
750.227, and third-offense possession of a firearm during the commission of a felony (felony-
firearm), MCL 750.227b, and sentenced as a fourth-offense habitual offender, MCL 769.12, to
concurrent prison terms of 46 months to 75 years for the felon-in-possession and CCW
convictions, each of which was to be served consecutive to a prison term of ten years for the
third-offense felony-firearm conviction. He appeals as of right his March 12, 2015 judgment of
sentence. We affirm defendant’s convictions and sentences but remand this matter to the trial
court for the ministerial task of correcting an error in the March 12 judgment of sentence.

                      I. FACTUAL & PROCEDURAL BACKGROUND

        Defendant’s convictions arise out of his possession of a firearm in Detroit on August 14,
2014. While on routine patrol, law enforcement observed three men and one woman standing
near a vehicle, drinking beer, and listening to loud music. As the officers approached the four
individuals, defendant quickly left the group, ran to the front of the home, and clutched his right
side with a hand over his pocket as though he were attempting to conceal a firearm. Three police
officers testified that, after unsuccessfully attempting to enter the home, defendant removed a
firearm from his person and discarded it in a bush. One of the officers specifically testified that
the firearm was a revolver. The police recovered a loaded revolver from that bush shortly
thereafter. Defendant was charged with, and eventually convicted of, the crimes set forth above.
Defendant denied ever possessing a firearm; instead, his defense at trial was that he discarded a
beer bottle, not a firearm, in the bush.




                                                -1-
                                 II. ARGUMENTS ON APPEAL

        Defendant raises a variety of arguments on appeal. First, he argues that reversal is
required because the prosecutor impermissibly argued facts not in evidence. Second, he argues
that reversal is required because the trial court’s “deadlock” instruction coerced a guilty verdict.
Third, he argues that resentencing is required because the trial court erred in scoring offense
variable (OV) 19 at ten points. Fourth, defendant argues that reversal is required because the
prosecution presented insufficient evidence to support the jury’s verdict. Fifth, defendant argues
that a remand is necessary to correct his judgment of sentence because it incorrectly indicates
that his sentence for the felony-firearm conviction runs consecutive to both his felon-in-
possession and CCW convictions. We will address each individually below.

        Defendant also raises several other arguments in a pro se supplemental brief filed
pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4. First, defendant
argues that reversal is required because the trial court demonstrated a bias against him
throughout the trial in this matter. Second, defendant argues that reversal is required because his
trial counsel failed to call material witnesses, failed to object to various impermissible statements
made by the prosecutor during trial, and failed to adequately investigate his case. We will
address these arguments individually below as well.

                             A. PROSECUTORIAL MISCONDUCT

        Defendant argues that he was deprived of his constitutional right to due process and a fair
trial by the prosecutor’s comments on a defense witness’s credibility during rebuttal argument.
Specifically, defendant takes issue with the prosecutor’s statement that Darryl Williams would
not “get any type of additional time for having this gun.” This argument was made in response
to defendant’s theory that Williams was the individual who threw the firearm in the bush.
Indeed, Williams was called as a defense witness at trial and testified that he, not defendant, was
the person who threw the firearm in the bush. According to defendant, the prosecutor’s
argument in this regard constituted an impermissible claim by the prosecutor that she had special
knowledge of the witness’s truthfulness.

        “[A] prosecutor is free to argue the evidence and any reasonable inferences that may arise
from the evidence.” People v Callon, 256 Mich. App. 312, 330; 662 NW2d 501 (2003).
However, a prosecutor is not permitted to make statements of fact to the jury that are not
supported by the evidence. People v Stanaway, 446 Mich. 643, 686; 521 NW2d 557 (1994).
Nevertheless, even if a prosecutor argues facts not supported by the evidence, it is well
established that jurors are presumed to follow their instructions, and instructions are presumed to
cure most errors. People v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003).

       Here, the prosecutor’s comment at issue, i.e., that the witness would not “get any type of
additional time for having this gun,” was not supported by any evidence presented at trial. Thus,
we agree with defendant to the extent that he claims the remark was improper. We disagree,
however, that this comment, alone, requires reversal under the facts and circumstances of this
case. Defense counsel immediately objected to this improper remark, the prosecutor did not
pursue that argument any further, and the trial court instructed the jury that the lawyers’
statements were not evidence immediately after the prosecutor completed his rebuttal argument.

                                                -2-
As indicated above, it is well established that jurors are presumed to follow their instructions,
and instructions are presumed to cure most errors. Abraham, 256 Mich. App. at 279. To the
extent defendant claims that the trial court’s instructions were insufficient in this regard, there is
nothing in the record that supports that assertion. Indeed, as indicated above, the improper
remark was made during the prosecutor’s rebuttal argument, and the trial court gave its jury
instructions just minutes later. Accordingly, we conclude that defendant was not deprived of his
constitutional right to due process and a fair trial.

                                    B. JURY INSTRUCTIONS

        Defendant also argues that the trial court erred in giving a “deadlock” jury instruction that
was materially different than the instruction set forth in M Crim JI 3.12. Specifically, defendant
takes issue with the trial court’s decision to tell the jury, in response to a note indicating that
there would not be “an agreement with more time,” that “that’s not the way this works,” that they
would “come back in one hour and resume . . . deliberations,” and, twice, that “if there’s
someone among you who’s failing to follow the instructions or there’s someone who’s refusing
to participate in the process, you can send us a notice and let us know and we can address that.”
Defendant claims that this instruction was impermissibly coercive rather than encouraging and
respectful of the jurors’ beliefs.

        When a jury indicates that it is unable to reach a verdict, the trial court may give
supplemental jury instructions and direct the jury to continue deliberations. People v Hardin,
421 Mich. 296, 316; 365 NW2d 101 (1984). A proper supplemental instruction facilitates
continued deliberation while avoiding coercion. People v Sullivan, 392 Mich. 324, 334; 220
NW2d 441 (1974). However, if the supplemental instruction would force a juror to surrender an
honest conviction, the instruction is impermissibly coercive. Id. To determine whether a given
instruction is impermissibly coercive, we look to whether the instruction has “an undue tendency
of coercion—e.g., could the instruction given cause a juror to abandon his conscientious dissent
and defer to the majority solely for the sake of reaching agreement?” Hardin, 421 Mich. at 314.
The instruction “must be examined in the factual context in which it is given” to determine
whether there was a coercive effect on the jury. Id. at 315. Additional language will “rarely” be
considered a substantial departure if it “contains ‘no pressure, threats, embarrassing assertions, or
other wording that would cause this Court to feel that it constituted coercion.’ ” Id. (citation
omitted).

        In this case, the context around the trial court’s “instruction” at issue cannot be
overlooked. Deliberations began at 11:19 a.m. At 12:36 p.m., the jury sent a note, which stated
as follows: “We are hung, and I don’t believe there will be an agreement with more time.” The
trial court respondent as follows:

               Well, that’s not the way this works. Your [sic] all heard a full day of
       testimony, and you deliberated for what an hour and fifteen minutes, and now you
       just give up. That’s not the way it works, I’m sending you all to lunch, maybe
       what you need is some nourishment, other than candy, to help you all, you know,
       have clear heads and review the evidence that you heard.



                                                 -3-
               Now, if there’s someone among you who’s failing to follow the
       instructions or there’s someone who’s refusing to participate in the process, you
       can send us a note and let us know that and we can address that, but at this point
       I’m not inclined to end your deliberations at this point because you had a full day
       of testimony and you’ve only been at this, discussing it, for one hour.

                So, I’m going to send you to lunch, maybe sometime apart will help you
       all to think about things, and then you’ll come back in one hour and resume your
       deliberations. If you have any questions, if there is anything that you don’t
       understand or need clarification on send a note. And again, if there’s one among
       you or two among you, three among you, who are refusing to follow instructions
       or participate in the process you can let us know that, too.

              Remember you are not to discuss this case, when you are anywhere other
       than in the jury room cause you’re still a juror. So even if you go to lunch
       together some of you, you can not [sic] discuss this case cause you can only
       discuss it when you’re all together and when you’re in the jury room.

The jury was excused at 12:41 p.m., resumed deliberations at 1:40 p.m., and reached a verdict at
3:07 p.m.

        We discern nothing impermissibly coercive about these comments by the trial court. The
trial court did not require that the jury deliberate for an unreasonable length of time or in
unreasonable intervals. Rather, the trial court informed the jury that it had not deliberated long
enough in light of the amount of evidence that was presented in this three-day trial, which
included one full day of testimony. Although it is true that the trial court departed from the
standard “deadlock” jury instruction, the trial court’s comments, when reviewed in context, were
not coercive as defendant claims. While, in our view, giving the standard instruction would have
been more favorable, we simply cannot conclude that these comments coerced the jury as
opposed to stressed to the jury the importance of engaging in full-fledged deliberation. Hardin,
421 Mich. at 321. Accordingly, we conclude that reversal is not required based on these
comments.

        While we appreciate the concerns raised by our dissenting colleague, we do not agree that
reversal is required here. Our dissenting colleague opines that, by indicating that it would
“address” jurors “who are refusing to follow instructions or participate in the process,” the trial
court essentially “threatened that it would separately ‘address’ dissenting jurors if informed of
their identities[.]” We cannot agree. In our view, the trial court’s statement that it would
“address” jurors “who are refusing to follow instructions or participate in the process” reflects its
intent to address jurors who were refusing to meaningfully participate in deliberations, not its
intent to shame those with conflicting views. In short, while the standard instruction would have
been more favorable, we are not willing to conclude that the trial court’s failure to utilize it under
the facts and circumstances of this case coerced a verdict.




                                                 -4-
                                      C. OV 19 SCORING

        Defendant argues on appeal that resentencing is required because the trial court’s ten-
point score for OV 19 was not supported by a preponderance of the evidence. Specifically,
defendant claims that his refusal to provide his name upon arrest, alone, cannot support a ten-
point score for OV 19.

       OV 19 addresses the interference with the administration of justice. The trial court must
score 10 points if “[t]he offender otherwise interfered with or attempted to interfere with the
administration of justice.” MCL 777.49(c). In scoring OV 19, a court may consider the
defendant’s conduct after the completion of the sentencing offense. People v Smith, 488 Mich.
193, 200; 793 NW2d 666 (2010). A defendant interferes with the administration of justice by
“oppos[ing] so as to hamper, hinder, or obstruct the act or process of administering judgment of
individuals or causes by judicial process.” People v Hershey, 303 Mich. App. 330, 343; 844
NW2d 127 (2013).

        In this case, the record does not support defendant’s claim that the scoring OV 19 was
based entirely on his refusal to provide a name. Rather, the scoring of OV 19 was based on the
evidence that Williams, the only witness corroborating defendant’s defense, likely lied on behalf
of defendant. As the trial court explained, “they trumped up that phony, bogus testimony” and it
was not “a coincidence that low-and-behold after that young man spent some time in the Wayne
County Jail, all of a sudden he decided he wanted to come to court and tell a ridiculous version
of events.” The record supports this conclusion. Williams only admitted to placing the firearm
in the bush after his incarceration with defendant, and this testimony directly contradicted that of
the officers. Williams admitted that he looked to defendant as a “role model,” that he has a
longstanding relationship with defendant, and that he and defendant were housed together in jail.
This Court has previously recognized that defendant’s conduct of “instructing a victim or witness
to not reveal or disclose a defendant’s conduct” is sufficient to support a ten-point score for OV
19. See Hershey, 303 Mich. App. at 343. Accordingly we also conclude that the defendant’s
conduct in this case, which was based on circumstantial evidence provided by Williams, was
sufficient to support scoring OV 19 at ten points, and defendant does not challenge the trial
court’s reliance on judicially found facts in scoring this, or other, OVs. See, e.g., People v
Biddles, ___ Mich App ___, ___; ___ NW2d ___ (2016); slip op 4-11.

                            D. SUFFICIENCY OF THE EVIDENCE

        Defendant additionally argues that the evidence presented by the prosecution was
insufficient to support his felony-firearm conviction. Specifically, defendant claims that the
Legislature did not intend that a felony-firearm conviction be based on a felon-in-possession
conviction. As defendant acknowledges, however, both this Court, see People v Dillard, 246
Mich. App. 163; 631 NW2d 755 (2001), and our Supreme Court, People v Calloway, 469 Mich.
448; 671 NW2d 733 (2003), have rejected this position, and we are bound by those decisions.
People v Strickland, 293 Mich. App. 393, 402; 810 NW2d 660 (2011); see also MCR 7.215(J)(1).
While defendant claims that we are no longer required to follow these decisions in light of our
Supreme Court’s decision in People v Bobby Smith, 478 Mich. 292; 733 NW2d 351 (2007), we
have consistently held otherwise. See, e.g., People v James, unpublished opinion per curiam of
the Court of Appeals, issued June 14, 2016 (Docket No. 326393), p 4.

                                                -5-
                         E. CONSECUTIVE NATURE OF SENTENCES

        On appeal, defendant additionally argues that the sentence for his felony-firearm
conviction should run consecutive to his felon-in-possession conviction only, not his CCW
conviction, and the prosecution concedes the same on appeal. We agree. Accordingly, we
remand this matter for the ministerial task of correcting the judgment of sentence in this regard.
See, e.g., People v Taybron, 486 Mich. 899; 780 NW2d 795 (2010).

                                        F. JUDICIAL BIAS

        In his Standard 4 brief, defendant argues that he was deprived of his constitutional right
to a fair trial because the trial court demonstrated a bias against him throughout the trial and in
front of the jury. Specifically, defendant claims that he was deprived of his constitutional right
to a fair trial when the trial court directly questioned Williams, when the trial court commented
that defense counsel mischaracterized a witness’s testimony, when the trial court allegedly
interfered with defense counsel’s cross-examination of two other witnesses, and when the trial
court overruled defense counsel’s objections.

         “The question whether judicial misconduct denied defendant a fair trial is a question of
constitutional law that this Court reviews de novo.” People v Stevens, 498 Mich. 162, 168; 869
NW2d 233 (2015). However, because defendant did not object to the challenged questions,
comments, or behavior in the trial court, these issues are unpreserved and reviewed for plain
error affecting substantial rights. People v Sardy, 216 Mich. App. 111, 117-118; 549 NW2d 23
(1996). In determining whether a trial judge’s conduct deprives defendant of a fair trial, this
Court considers whether the “trial judge’s conduct pierces the veil of judicial impartiality.”
Stevens, 498 Mich. at 170. “A judge’s conduct pierces this veil and violates the constitutional
guarantee of a fair trial when, considering the totality of the circumstances, it is reasonably likely
that the judge’s conduct improperly influenced the jury by creating the appearance of advocacy
or partiality against a party.” Id. at 171. This is a fact-specific inquiry, and this Court considers
“cumulative effect” of any errors. Id. at 171-172. A single instance of misconduct generally
does not create an appearance that the trial judge is biased unless the instance is “so egregious
that it pierces the veil of impartiality.” Id. at 171. In evaluating the totality of the circumstances,
this Court should consider a “variety of factors,” including, but not limited to following: the
nature of the conduct, the tone and demeanor of the trial court throughout the proceedings, the
scope of the judicial conduct in the context of the length and complexity of the trial, the extent to
which the court’s conduct was directed at one side more than the other, and the presence of any
curative instructions. Id. at 172. A defendant must overcome a heavy presumption of judicial
impartiality when claiming judicial bias. People v Jackson, 292 Mich. App. 583, 598; 808 NW2d
541 (2011).

        With respect to the trial court’s questioning of Williams, the record does not reflect
judicial impartiality as defendant suggests. After the parties’ questioned Williams, the trial court
briefly questioned Williams regarding his testimony that he, not defendant, threw the firearm in
the bush:

               The Court: So that day you didn’t tell anybody that was your gun, right?


                                                 -6-
               Witness: No, ma’am.

               The Court: Because you were scared?

               Witness: Yes, ma’am.

               The Court: You kept it to yourself?

               Witness: Yes, ma’am.

              The Court: So . . . I’m sure you must have been shocked when you found
       out you were getting subpoenaed to come to court right?

               Witness: Yes, ma’am. I didn’t know what it was for.

               The Court: Because you never told anybody that that was your gun?

               Witness: Yes, ma’am. But neither Neff or Chandra held . . . guns.

               The Court: Hold on, I didn’t ask you, remember what I said, you can’t
       just say what you wanna say, all right. You have to answer the questions that are
       asked, and I didn’t ask you about Chandra or Neff or anybody, okay.

               Witness: Yes, ma’am.

              The Court: I just asked if you ever told anybody that that was your gun
       that was in those bushes, and your answer to that was no, you never told anybody,
       right?

               Witness: Yes, ma’am.

               The Court: Okay.

         This questioning does not reflect, as defendant suggests, that “the defense was fighting
two prosecutors.” Rather, it reflects appropriate questioning by the trial court to “produce fuller
and more exact testimony or elicit relevant information.” Stevens, 498 Mich. at 173; see also
MRE 614(b). The questions asked by the trial court were material to questions of fact at issue,
i.e., whether defendant possessed a firearm, limited in scope, and posed in a neutral manner. The
fact that this questioning may have been detrimental to defendant’s case, alone, does not render
the questioning itself improper. People v Davis, 216 Mich. App. 47, 52; 549 NW2d 1 (1996).
Furthermore, the trial court properly instructed the jury that its questions were not evidence and
that it should not consider the trial court’s opinion of guilt or innocence. “[T]he presence of a
curative instruction does tend to cut against a finding of judicial bias.” Stevens, 498 Mich. at 190
(citation and internal quotation marks omitted). Accordingly, we discern no error requiring relief
with respect to the trial court’s questioning of Williams.

       With respect to the trial court’s comment that defense counsel was mischaracterizing
testimony, the record does not reflect judicial impartiality as defendant suggests. Sergeant

                                                -7-
Matthew Gnatek testified that he observed defendant “run away from a parked car . . . .”
Defendant claims that the following exchange, which occurred based on defense counsel’s cross-
examination, between defendant and the trial court reflected a bias against him:

              Defense Counsel: And you observed my client, sprint away from the
       group up to the porch?

               The Court: That’s a mischaracterization, he never said sprint, never.

               Defense Counsel: He said fast sprint, Judge.

               The Court: No, he didn’t. He said run, he didn’t say sprint.

               Defense Counsel: Okay, your Honor, that was . . . I heard sprint.

               The Court: Well . . . we’re not gonna argue. I have ruled.

               Defense Counsel: I understand, I’ll move on.

         Applying the rules cited above to this case, it is apparent that the trial court’s comments
were not improper. While admittedly critical, the trial court’s comments did not pierce the veil
of judicial impartiality. Jackson, 292 Mich. App. at 598. Instead, the trial court attempted to
correct what it believed was a mischaracterization of the witness’s testimony. Indeed, the trial
court was correct in its belief that Sergeant Gnatek testified that defendant ran away from the
parked vehicle. While it is also true that Gnatek later agreed that defendant’s pace was that of a
sprint as well, we do not view this statement, alone, as reflecting a “deep-seated favoritism or
antagonism” so as to deprive defendant of a fair trial. Id. (citation and internal quotation marks
omitted).      Furthermore, as indicated above, the trial court’s subsequent instructions
presumptively cured any error, Stevens, 498 Mich. at 190, and defendant makes little to no effort
to overcome this presumption. Accordingly, we discern no error requiring relief with respect to
the trial court’s comments to defense counsel.

       With respect to the trial court’s alleged interference with defense counsel’s cross-
examination of two other witnesses, the record does not reflect judicial impartiality as defendant
suggests. Defendant cites the following exchanges to support his claim:

               Defense Counsel: Okay, and then he goes to retrieve the weapon?

               Witness: He went to retrieve it, correct.

               Defense Counsel: And you observed him retrieve it?

               Witness: Yes.

              Defense Counsel: How long did it take him to search for the weapon in
       the bush?

               Witness: Seconds, he just went in and came right out.

                                                -8-
       The Court: Anything else?

       Defense Counsel: Just one moment, your Honor.

       Defense Counsel: Was there anything else on the porch?

       Witness: Not that I recall, just the railings.

       Defense Counsel: Do you recall there being chairs, or other beer bottles?

       Witness: I don’t recall, no.

       Defense Counsel: And you said that your supervisor, Officer Gnatek?

       Witness: Sergeant Gnatek.

       Defense Counsel: Excuse me, Sergeant Gnatek, he alerted you that client
had thrown a weapon?

       Witness: He yelled it out.

       Defense Counsel: Okay, but . . . you didn’t see it first, what came first
Officer Gnatek alerting you that a weapon had been thrown or you observing
that?

       Witness: I observed it first.

       Defense Counsel: Okay.

       Witness: So when he yelled it out, I was like, okay.

       Defense Counsel: Just one moment, your Honor.

        Defense Counsel: Officer Marek, you said you don’t know if the front
door, if you recall it was open?

        Witness: It was closed, I don’t know if it was locked or not, but it was
closed, it was a screen door and a regular door.

       Defense Counsel: Okay.

       Defense counsel: Nothing further, your Honor.

                                            ***

       Defense Counsel: And the reason I ask that, Sergeant Jackson, is within
those ten lines that I just read to you, I counted three probably’s and four
maybe’s.


                                         -9-
               The Court: Is that an argument or a question, I mean what’s the point?

               Defense Counsel: The questions are coming, your Honor.

               The Court: Move on.

               Defense Counsel: Just a couple . . . .

               The Court: I don’t think it’s inconsistent, so you can move on.

               Defense Counsel: Okay, thank you, your honor.

After additional brief testimony, the witness was excused.

        Here, it is apparent that the alleged interference was not improper. It is well-established
that the trial court has the inherit authority to control the proceedings before it. People v Conley,
270 Mich. App. 301, 307; 715 NW2d 377 (2006). The record reflects several separate and brief
comments by the trial court in an attempt to prevent the wasting of time and resources. Defense
counsel was permitted to question the witness exhaustively, and the trial court’s brief
interjections were nothing more than ordinary. The trial court asked defense counsel whether he
had concluded his examination and prohibited defense counsel from impermissibly arguing with
the witness. These comments were well within the trial court’s discretion. See MRE 611(a); see
also People v Sexton, 250 Mich. App. 211, 221; 646 NW2d 875 (2002). Furthermore, as indicated
above, the trial court’s subsequent instructions presumptively cured any error, Stevens, 498 Mich.
at 190, and defendant makes little to no effort to overcome this presumption. Accordingly, we
discern no error requiring relief with respect to the trial court’s alleged interference.

        With respect to the trial court’s decision to overrule defense counsel’s objection, the
record does not reflect judicial impartiality as defendant suggests. Defendant claims that the
only reason the trial court overruled defense counsel’s objection to the prosecutor’s cross-
examination of Williams was “to help [the] prosecution make [the] defense sole witness look
unreliable, an[d] like a harden criminal in the eyes of the jury.” Defendant provides no factual or
legal background for this position; thus, it is abandoned. Jackson, 292 Mich. App. at 598. Indeed,
defendant has not argued, much less persuasively argued, that the trial court’s legal basis for
overruling the objection was improper. Furthermore, as indicated above, the trial court’s
subsequent instructions presumptively cured any error, Stevens, 498 Mich. at 190, and defendant
makes little to no effort to overcome this presumption. Accordingly, we discern no error
requiring relief with respect to the trial court’s alleged interference.

                                G. INEFFECTIVE ASSISTANCE

        In his Standard 4 brief, defendant also argues that he was deprived of his constitutional
right to the effective assistance of counsel. Because defendant did not raise this argument below,
our review of this issue is limited to mistakes apparent on the record. People v Heft, 299 Mich
App 69, 80; 829 NW2d 266 (2012). “To demonstrate ineffective assistance of counsel, a
defendant must show that his or her attorney’s performance fell below an objective standard of
reasonableness under prevailing professional norms and that this performance caused him or her
prejudice.” People v Nix, 301 Mich. App. 195, 207; 836 NW2d 224 (2013) (citation omitted).

                                                -10-
“To demonstrate prejudice, a defendant must show the probability that, but for counsel’s errors,
the result of the proceedings would have been different.” Id. “A defendant must meet a heavy
burden to overcome the presumption that counsel employed effective trial strategy.” People v
Payne, 285 Mich. App. 181, 190; 774 NW2d 714 (2009).

        On appeal, defendant argues that counsel’s performance constituted ineffective assistance
because he failed to call material witnesses, eyewitnesses, and experts. Decisions about what
arguments to make, what evidence to present, and whether to call witnesses are matters of trial
strategy, People v Rockey, 237 Mich. App. 74, 76; 601 NW2d 887 (1999), and “this Court will not
second-guess defense counsel’s judgment on matters of trial strategy,” People v Benton, 294
Mich. App. 191, 203; 817 NW2d 599 (2011).

        With respect to defendant’s argument that defense counsel failed to call material
witnesses, defendant claims that defense counsel should have called his girlfriend as a character
witness, two eyewitnesses, and a fingerprint expert. First, with respect to defendant’s girlfriend,
defense counsel’s decision not to call her was the product of reasonable trial strategy in light of
the fact that presenting character testimony would have opened the door to defendant’s prior
convictions, which included other instances of felony-firearm. Rockey, 237 Mich. App. at 76.
Defendant, in hindsight, merely suggests his girlfriend’s testimony could have proved favorable,
but that speculation is insufficient to warrant reversal. Accordingly, we conclude that defense
counsel’s performance did not fall below prevailing norms.

       With respect to the two eyewitnesses, defendant claims they could have provided
testimony regarding his distaste for firearms and the fact that he threw a beer, not a firearm, in
the bush. There is nothing in the record that supports this claim, and it is defendant’s, not our,
burden to support his appellate claims. Payne, 285 Mich. App. at 190. Furthermore, the jury was
presented with, and rejected, defendant’s beer-bottle theory, and there is nothing in the record to
suggest additional testimony of this nature would have made any difference. We would be
remiss not to also mention that defendant’s prior convictions, including convictions involving
firearms, undermine his claim that he dislikes weapons. Accordingly, we conclude that defense
counsel’s performance did not fall below prevailing norms.

        Finally, with respect to the fingerprint expert, defendant claims that, had a fingerprint
expert determined that his fingerprints were not on the firearm that was found in the bush, the
jury would have not convicted him. Again, however, defendant has failed to provide any factual
support for his claim. Payne, 285 Mich. App. at 190. Indeed, it is equally likely that his
fingerprints were all over the firearm based on the record before us. Defense counsel’s decision
to argue that the prosecution failed to test the gun for fingerprints, as opposed to testing it for
fingerprints, was less risky. In fact, defense counsel was thus permitted to argue that the
prosecution’s failure to test for fingerprints would have “clear[ed] up any doubt,” “but they
didn’t do that.” The fact that it proved unsuccessful, alone, does not render counsel’s assistance
ineffective. Heft, 299 Mich. App. at 84. Accordingly, we conclude that defense counsel’s
performance did not fall below prevailing norms.

       Defendant also argues that counsel’s performance constituted ineffective assistance
because he failed to object to improper comments made by the prosecutor regarding what
Williams had to lose. Prosecutors have great latitude when arguing at trial. People v Fyda, 288

                                               -11-
Mich App 446, 461; 793 NW2d 712 (2010). Prosecutors may argue the evidence and all
reasonable inferences that arise from the evidence as it relates to their theory of the case, and
they need not state their inferences in the blandest possible language. People v Dobek, 274 Mich
App 58, 66; 732 NW2d 546 (2007). Further, an otherwise improper remark might not warrant
reversal if the prosecutor is responding to the defense counsel’s argument. Id. at 64.

        In this case, it is apparent that the prosecutor’s argument was not improper. During trial,
Williams stated, for the first time, that he, not defendant, threw the firearm into the bush earlier
in the day. The prosecutor argued that, because Williams would be incarcerated for at least five
years, he had nothing to lose by testifying that he possessed the firearm. This argument was
made in response to the defense’s theory that Williams, not defendant, possessed the firearm and
was made in hopes of convincing the jury that Williams’s testimony was untrue. Given its
responsive nature and the fact that it was supported by the evidence, we discern no impropriety
with respect to the prosecutor’s argument, and defense counsel cannot be faulted for failing to
make a meritless objection. People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

        Lastly, defendant raises a cursory claim regarding defense counsel’s alleged failure to
investigate, but this argument is abandoned. “An appellant may not merely announce his
position and leave it to this Court to discover and rationalize the basis for his claims, nor may he
give only cursory treatment with little or no citation of supporting authority.” People v Kelly,
231 Mich. App. 627, 640-641; 588 NW2d 480 (1998). “The failure to brief the merits of an
allegation of error constitutes an abandonment of the issue.” People v McPherson, 263 Mich
App 124, 136; 687 NW2d 370 (2004). Furthermore, this claim is not supported by the record.

                               H. TRIAL COURT’S BEHAVIOR

        Despite our conclusions above, i.e., that defendant is not entitled to reversal or
resentencing, we do feel it briefly necessary to express our concern with comments made by the
trial court at times during this case. As identified by our dissenting colleague, the trial court
made several comments that, in our view, were certainly inappropriate. We are most troubled by
the trial court’s behavior at sentencing, which included name calling, taunting, and other
inappropriate innuendos. Nevertheless, we ultimately believe that defendant’s convictions and
sentences should stand.

                                       III. CONCLUSION

       Accordingly, we affirm defendant’s convictions and sentences but remand for the
ministerial task of correcting the judgment of sentence to reflect that defendant’s felony-firearm
conviction is to be served consecutive to his felon-in-possession conviction, not his CCW
conviction. We do not retain jurisdiction.




                                                             /s/ Karen M. Fort Hood
                                                             /s/ Colleen A. O’Brien


                                               -12-